DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, 14, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. US (2013/0265973).

Regarding Claim 1, Nakamura discloses a user equipment (see Fig. 1 i.e., mobile station device 1 & Para [0058]) for wireless communication (see Fig. 1 & Para [0058]), comprising: a memory (see Fig. 1 i.e., mobile station device 1 includes memory & Para [0219]); and one or more processors (see Para’s [0030] i.e., processor & [0220]) coupled to the memory (see Para [0219]), the memory and the one or more processors (see Fig. 1 & Para’s [0219-0220]) configured to: receive a negative acknowledgement message indicating a failure to successfully, autonomously recover a compressed transmission including a saturated signal; (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal & [0059-0060] i.e., The base station device 2 notifies the mobile station device 1 with a NAK (negative acknowledge) signal when the packet has not been decoded correctly, and the mobile station device 1 retransmits the packet  & Para’s [0069] i.e., NAK input & [0070] i.e., Conversely, when the automatic retransmission request information is representing a NAK input from the response signal extraction unit a104, that is to say, the retransmission opportunity, the clipping unit C1 clips the spectrum from the NCLIP points having low frequencies from the NDFT points, that is to say, the low-frequency spectrum for the NCLIP points. That is to say, the clipping unit C1 clips frequency components from the frequency spectrum to be retransmitted that is different from the frequency spectrum previously transmitted (the first transmission opportunity according to the present embodiment), & [0093]). 

and transmit a retransmission (see Fig. 4 i.e., retransmission & Para’s [0059] & [0070]) 

to enable distortion recovery on the compressed transmission (In regards to the claim feature “to enable distortion recovery on the compressed transmission”, the claim language is simply a statement of intended use and is not considered limiting to the claim. The result of Nakamura transmitting the retransmission results “in enabling distortion recovery on the compressed transmission” at the receiver (i.e., base station) when correctly receiving or successfully recovering the data signal. Therefore the claim language of “to enable distortion recovery on the compressed transmission” which is intended use is not limiting and therefore the teachings of Nakamura is capable of achieving the same result, Nakamura, see Fig. 4 i.e., the first transmission is a compressed transmission including a saturated signal based on clipping the signal which inherently introduces distortion to the output signal & Para’s [0011] i.e., the receiving device may correctly decode the transmitted signal, [0091-0092] i.e., When the extracted CRC code and the generated CRC code match, that is to say, when it is determined that the signal has been correctly decoded (i.e., “distortion recovery”) [0101] i.e., The equalization unit D102 equalizes the frequency spectrum for each transmission opportunity, [0112] i.e., the frequency spectrum S’(m, n) in which the spectrum that is deleted is different from that previously received by the base station device b1 is decoded…That is to say, when the mobile station device a1 retransmits the information bit sequence, the frequency spectrum (S’(m, n) different from the previous transmission is generated and transmitted, and when the base station device b1 receives the information bit sequence again, the frequency spectrum S’(m, n) different from the previous reception is received and decoded (i.e., “distortion recovery”) & [0193] i.e., retransmission efficiency may be increased by updating the spectrum to be clipped during retransmission…the spectrum to be clipped may be updated for each stream by adding the CRC to the stream. As a result a more efficient retransmission may be performed)

based at least in part on receiving the negative acknowledgement, (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal, which is retransmitted (i.e., see bottom of Fig. 4) based on a received negative acknowledgement (NAK), & Para’s [0059-0060], [0069] i.e., NAK input, [0070] i.e., retransmission of frequency spectrum is based on NAK retransmission request, & [0093] i.e., NAK signal).   

Regarding Claim 4, Nakamura discloses the user equipment of claim 1, wherein the failure to successfully, autonomously recover the compressed transmission is a checksum failure, (see Fig. 2 i.e., CRC addition unit a111 & Fig. 5 i.e., CRC determination unit b115 & Para’s [0059], [0065], [0084], & [0091-0092] i.e., Further, when the extracted CRC code and the generated CRC code do not match, that is to say, when it is determined that the signal has not been decoded correctly).  

Regarding Claim 7, Nakamura discloses a base station (see Fig. 1 i.e., base station device 2) for wireless communication (see Para [0058]), comprising: a memory (see Fig. 1 i.e., base station device 1 includes memory & Para [0219]); and one or more processors (see Para’s [0030] i.e., processor & [0220]) coupled to the memory (see Para [0219]), the memory and the one or more processors (see Fig. 1 & Para’s [0219-0220])  configured to: transmit a negative acknowledgement message indicating a failure to successfully, autonomously recover a compressed transmission including a saturated signal, (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal & [0059-0060] i.e., The base station device 2 notifies the mobile station device 1 with a NAK (negative acknowledge) signal when the packet has not been decoded correctly, and the mobile station device 1 retransmits the packet  & Para’s [0069] i.e., NAK input & [0070] i.e., Conversely, when the automatic retransmission request information is representing a NAK input from the response signal extraction unit a104, that is to say, the retransmission opportunity, the clipping unit C1 clips the spectrum from the NCLIP points having low frequencies from the NDFT points, that is to say, the low-frequency spectrum for the NCLIP points. That is to say, the clipping unit C1 clips frequency components from the frequency spectrum to be retransmitted that is different from the frequency spectrum previously transmitted (the first transmission opportunity according to the present embodiment), & [0093]). 

and receive a retransmission (see Fig. 4 i.e., retransmission & Para’s [0059] & [0070])  to enable distortion recovery on the compressed transmission (In regards to the claim feature “to enable distortion recovery on the compressed transmission”, the claim language is simply a statement of intended use and is not considered limiting to the claim. The result of Nakamura transmitting the retransmission results “in enabling distortion recovery on the compressed transmission” at the receiver (i.e., base station) when correctly receiving or successfully recovering the data signal. Therefore the claim language of “to enable distortion recovery on the compressed transmission” which is intended use is not limiting and therefore the teachings of Nakamura is capable of achieving the same result, Nakamura, see Fig. 4 i.e., the first transmission is a compressed transmission including a saturated signal based on clipping the signal which inherently introduces distortion to the output signal & Para’s [0011] i.e., the receiving device may correctly decode the transmitted signal, [0091-0092] i.e., When the extracted CRC code and the generated CRC code match, that is to say, when it is determined that the signal has been correctly decoded (i.e., “distortion recovery”) [0101] i.e., The equalization unit D102 equalizes the frequency spectrum for each transmission opportunity, [0112] i.e., the frequency spectrum S’(m, n) in which the spectrum that is deleted is different from that previously received by the base station device b1 is decoded…That is to say, when the mobile station device a1 retransmits the information bit sequence, the frequency spectrum (S’(m, n) different from the previous transmission is generated and transmitted, and when the base station device b1 receives the information bit sequence again, the frequency spectrum S’(m, n) different from the previous reception is received and decoded (i.e., “distortion recovery”) & [0193] i.e., retransmission efficiency may be increased by updating the spectrum to be clipped during retransmission…the spectrum to be clipped may be updated for each stream by adding the CRC to the stream. As a result a more efficient retransmission may be performed)

based at least in part on transmitting the negative acknowledgement, (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal, which is retransmitted (i.e., see bottom of Fig. 4) based on a received negative acknowledgement (NAK), & Para’s [0059-0060], [0069] i.e., NAK input, [0070] i.e., retransmission of frequency spectrum is based on NAK retransmission request, & [0093] i.e., NAK signal).   

Regarding Claim 8, Nakamura discloses the base station of claim 7, wherein the one or more processors are further configured to: attempt to autonomously recover and decode transport blocks of the compressed transmission; (see Para’s [0091-0092] i.e., CRC determination is made by the base station to recover and decode the signal & [0113] i.e., 8 RB (resource block, 1 RB equals 12 frequency points) (i.e., “transport blocks”) single carrier is generated as part of the transmissions which is to be decoded at the base station (i.e., the signal transmission includes transport blocks))

perform a checksum on the transport blocks of the compressed transmission (see Para’s [0091-0092]) to determine whether recovery and decoding of the transport blocks of the compressed transmission is successful; (see Para’s [0091-0092] & [0113])

and wherein the one or more processors, when configured to transmit the negative acknowledgment (see Para [0093] i.e., NAK signal), are configured to: transmit the negative acknowledgement based at least in part on a result of performing the checksum, (see Para [0093] i.e., Conversely, when the CRC determination result information input from the CRC determination unit b115 represents that the decoding has not been performed correctly, the response signal generating unit b121 generates the NAK signal and outputs this to the control signal generating unit b122).    

Regarding Claim 9, Nakamura discloses the base station of claim 7, wherein the one or more processors are further configured to: attempt to recover and decode transport blocks of the compressed transmission using the retransmission, (see Para’s [0091-0092] i.e., CRC determination is made by the base station to recover and decode the transmissions including retransmission, [0113] i.e., 8 RB (resource block, 1 RB equals 12 frequency points) (i.e., “transport blocks”) single carrier is generated as part of the transmissions which is to be decoded at the base station (i.e., the signal transmission includes transport blocks), [0142], [0179] i.e., multiple retransmission attempts are made, [0193] & [0201] i.e., multiple retransmissions)
 
Regarding Claim 14, Nakamura discloses a method of wireless communication performed by a user equipment (see Fig. 1 i.e., mobile station device 1 & Para [0058]), comprising: receiving a negative acknowledgement message indicating a failure to successfully, autonomously recover a compressed transmission including a saturated signal; (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal & [0059-0060] i.e., The base station device 2 notifies the mobile station device 1 with a NAK (negative acknowledge) signal when the packet has not been decoded correctly, and the mobile station device 1 retransmits the packet  & Para’s [0069] i.e., NAK input & [0070] i.e., Conversely, when the automatic retransmission request information is representing a NAK input from the response signal extraction unit a104, that is to say, the retransmission opportunity, the clipping unit C1 clips the spectrum from the NCLIP points having low frequencies from the NDFT points, that is to say, the low-frequency spectrum for the NCLIP points. That is to say, the clipping unit C1 clips frequency components from the frequency spectrum to be retransmitted that is different from the frequency spectrum previously transmitted (the first transmission opportunity according to the present embodiment), & [0093]). 

and transmitting a retransmission (see Fig. 4 i.e., retransmission & Para’s [0059] & [0070]) 

to enable distortion recovery on the compressed transmission (In regards to the claim feature “to enable distortion recovery on the compressed transmission”, the claim language is simply a statement of intended use and is not considered limiting to the claim. The result of Nakamura transmitting the retransmission results “in enabling distortion recovery on the compressed transmission” at the receiver (i.e., base station) when correctly receiving or successfully recovering the data signal. Therefore the claim language of “to enable distortion recovery on the compressed transmission” which is intended use is not limiting and therefore the teachings of Nakamura is capable of achieving the same result, Nakamura, see Fig. 4 i.e., the first transmission is a compressed transmission including a saturated signal based on clipping the signal which inherently introduces distortion to the output signal & Para’s [0011] i.e., the receiving device may correctly decode the transmitted signal, [0091-0092] i.e., When the extracted CRC code and the generated CRC code match, that is to say, when it is determined that the signal has been correctly decoded (i.e., “distortion recovery”) [0101] i.e., The equalization unit D102 equalizes the frequency spectrum for each transmission opportunity, [0112] i.e., the frequency spectrum S’(m, n) in which the spectrum that is deleted is different from that previously received by the base station device b1 is decoded…That is to say, when the mobile station device a1 retransmits the information bit sequence, the frequency spectrum (S’(m, n) different from the previous transmission is generated and transmitted, and when the base station device b1 receives the information bit sequence again, the frequency spectrum S’(m, n) different from the previous reception is received and decoded (i.e., “distortion recovery”) & [0193] i.e., retransmission efficiency may be increased by updating the spectrum to be clipped during retransmission…the spectrum to be clipped may be updated for each stream by adding the CRC to the stream. As a result a more efficient retransmission may be performed)

based at least in part on receiving the negative acknowledgement, (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal, which is retransmitted (i.e., see bottom of Fig. 4) based on a received negative acknowledgement (NAK), & Para’s [0059-0060], [0069] i.e., NAK input, [0070] i.e., retransmission of frequency spectrum is based on NAK retransmission request, & [0093] i.e., NAK signal).   
 
Regarding Claim 17, Nakamura discloses the method of claim 14, wherein the failure to successfully, autonomously recover the compressed transmission is a checksum failure, (see Fig. 2 i.e., CRC addition unit a111 & Fig. 5 i.e., CRC determination unit b115 & Para’s [0059], [0065], [0084], & [0091-0092] i.e., Further, when the extracted CRC code and the generated CRC code do not match, that is to say, when it is determined that the signal has not been decoded correctly).  



Regarding Claim 20, Nakamura discloses a method of wireless communication performed by a base station (see Fig. 1 i.e., base station device 2), comprising: transmitting a negative acknowledgement message indicating a failure to successfully, autonomously recover a compressed transmission including a saturated signal, (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal & [0059-0060] i.e., The base station device 2 notifies the mobile station device 1 with a NAK (negative acknowledge) signal when the packet has not been decoded correctly, and the mobile station device 1 retransmits the packet  & Para’s [0069] i.e., NAK input & [0070] i.e., Conversely, when the automatic retransmission request information is representing a NAK input from the response signal extraction unit a104, that is to say, the retransmission opportunity, the clipping unit C1 clips the spectrum from the NCLIP points having low frequencies from the NDFT points, that is to say, the low-frequency spectrum for the NCLIP points. That is to say, the clipping unit C1 clips frequency components from the frequency spectrum to be retransmitted that is different from the frequency spectrum previously transmitted (the first transmission opportunity according to the present embodiment), & [0093]).

and receiving a retransmission (see Fig. 4 i.e., retransmission & Para’s [0059] & [0070]) to enable distortion recovery on the compressed transmission (In regards to the claim feature “to enable distortion recovery on the compressed transmission”, the claim language is simply a statement of intended use and is not considered limiting to the claim. The result of Nakamura transmitting the retransmission results “in enabling distortion recovery on the compressed transmission” at the receiver (i.e., base station) when correctly receiving or successfully recovering the data signal. Therefore the claim language of “to enable distortion recovery on the compressed transmission” which is intended use is not limiting and therefore the teachings of Nakamura is capable of achieving the same result, Nakamura, see Fig. 4 i.e., the first transmission is a compressed transmission including a saturated signal based on clipping the signal which inherently introduces distortion to the output signal & Para’s [0011] i.e., the receiving device may correctly decode the transmitted signal, [0091-0092] i.e., When the extracted CRC code and the generated CRC code match, that is to say, when it is determined that the signal has been correctly decoded (i.e., “distortion recovery”) [0101] i.e., The equalization unit D102 equalizes the frequency spectrum for each transmission opportunity, [0112] i.e., the frequency spectrum S’(m, n) in which the spectrum that is deleted is different from that previously received by the base station device b1 is decoded…That is to say, when the mobile station device a1 retransmits the information bit sequence, the frequency spectrum (S’(m, n) different from the previous transmission is generated and transmitted, and when the base station device b1 receives the information bit sequence again, the frequency spectrum S’(m, n) different from the previous reception is received and decoded (i.e., “distortion recovery”) & [0193] i.e., retransmission efficiency may be increased by updating the spectrum to be clipped during retransmission…the spectrum to be clipped may be updated for each stream by adding the CRC to the stream. As a result a more efficient retransmission may be performed)

based at least in part on receiving the negative acknowledgement, (see Fig. 4 i.e., first transmission is a compressed transmission including a saturated signal based on clipping the signal, which is retransmitted (i.e., see bottom of Fig. 4) based on a received negative acknowledgement (NAK), & Para’s [0059-0060], [0069] i.e., NAK input, [0070] i.e., retransmission of frequency spectrum is based on NAK retransmission request, & [0093] i.e., NAK signal).   

Regarding Claim 21, Nakamura discloses the method of claim 20, further comprising: attempting to autonomously recover and decode transport blocks of the compressed transmission; (see Para’s [0091-0092] i.e., CRC determination is made by the base station to recover and decode the signal & [0113] i.e., 8 RB (resource block, 1 RB equals 12 frequency points) (i.e., “transport blocks”) single carrier is generated as part of the transmissions which is to be decoded at the base station (i.e., the signal transmission includes transport blocks))

perform a checksum on the transport blocks of the compressed transmission (see Para’s [0091-0092]) to determine whether recovery and decoding of the transport blocks of the compressed transmission is successful; (see Para’s [0091-0092] & [0113])

and wherein the transmitting the negative acknowledgement comprises: (see Para [0093] i.e., NAK signal): transmitting the negative acknowledgement based at least in part on a result of performing the checksum, (see Para [0093] i.e., Conversely, when the CRC determination result information input from the CRC determination unit b115 represents that the decoding has not been performed correctly, the response signal generating unit b121 generates the NAK signal and outputs this to the control signal generating unit b122).    

Regarding Claim 22, Nakamura discloses the method of claim 20, further comprising: attempting to recover and decode transport blocks of the compressed transmission using the retransmission, (see Para’s [0091-0092] i.e., CRC determination is made by the base station to recover and decode the transmissions including retransmission, [0113] i.e., 8 RB (resource block, 1 RB equals 12 frequency points) (i.e., “transport blocks”) single carrier is generated as part of the transmissions which is to be decoded at the base station (i.e., the signal transmission includes transport blocks), [0142], [0179] i.e., multiple retransmission attempts are made, [0193] & [0201] i.e., multiple retransmissions)
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 10, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US (2013/0265973) in view of ISHIKAWA et al. US (2010/0003920).

Regarding Claims 2 and 15, Nakamura discloses the user equipment and method of claims 1 and 14, but does not disclose the claim feature of wherein the retransmission includes information identifying saturated peaks of the compressed transmission. However the claim feature would be rendered obvious in view of   ISHIKAWA et al. US (2010/0003920).

ISHIKAWA discloses information identifying saturated peaks of the compressed transmission is integrated or included with transmission data (see Fig. 1 i.e., Peak Suppression Information & Para [0004] i.e., a technique illustrated in Fig. 1 is known as a method of suppressing a peak and a method of restoring a suppressed peak. In this technique, a transmitter suppresses a peak and then transmits peak suppression information related to peak suppression integrated with transmission data. Then, a receiver receives the peak suppression information, and then uses the received peak suppression information to restore the peak-suppressed signal).

(ISHIKAWA suggests the receiver uses the received peak suppression information included in the data transmission to restore the peak-suppressed signal (see Para [0004])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the retransmission data disclosed in Nakamura to include information identifying saturated peaks of the compressed transmission such as the peak suppression information integrated with transmission data as disclosed in ISHIKAWA because the motivation lies in ISHIKAWA that the receiver uses the received peak suppression information included in the data transmission to restore the peak-suppressed signal. 

Regarding Claims 10 and 23, the claims are directed towards a base station which performs the same claim features as the method claim 2. Therefore claims 10 and 23 are rejected as obvious over the combination of Nakamura in view of ISHIKAWA as in claim 2. 

3.	Claims 3, 11, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US (2013/0265973) in view of Yilmaz et al. US (2019/0149303), and further in view of Ryu et al. US (2014/0150035). 

Regarding Claims 3 and 16, Nakamura discloses the user equipment and method of claims 1 and 14, including the claim feature of transmitting the retransmission for the compressed transmission (see Fig. 4 & Para [0070]), however Nakamura does not disclose the claim feature of the retransmission associated with increasing a processing signal to noise ratio for the compressed transmission. However the claim feature would be rendered obvious in view of Yilmaz et al. US (2019/0149303).

Yilmaz discloses retransmissions are associated with increasing a processing signal to noise ratio (see Fig. 12 i.e., SNR represented as Eb/N0 in dB & Para [0129]) for the transmission (see Fig. 12 & Para [0129] i.e., Four different numbers of retransmission attempts are shown as RT1-RT4. It can be understood that each added retransmission attempt increases the SNR which is marked by the four values of SNR in the figure which provide four different values of resulting feedback error rate).

(Yimaz suggests that each added retransmission attempt increases the SNR which in turn decreases the error rate which results in achieving a lower error rate in the transmission (see Para’s [0129-0130])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the retransmission for the compressed transmission as disclosed in Nakamura to be associated with increasing a processing signal to noise ratio for the compressed transmission based on the teachings of Yimaz who discloses retransmissions are associated with increasing a processing signal to noise ratio for the transmission because the motivation lies in Yimaz that each added retransmission attempt increases the SNR which in turn decreases the error rate which results in achieving a lower error rate in the transmission.

While the combination of Nakamura in view of Yimaz discloses the retransmission associated with increasing a processing signal to noise ratio for the compressed transmission (Nakamura, see Para [0070] & Yimaz, see Para’s [0129-0130]), the combination of Nakamura in view of Yimaz does not disclose wherein the retransmission includes information associated with the signal to noise ratio for the transmission. However the claim feature would be rendered obvious in view of Ryu et al. US (2014/0150035). 

Ryu discloses a receiver which receives signal-to-noise ratio (SNR) information in a received transmission (see Para’s [0009], [0019], & [0048] i.e., the receiving unit 310 may receive signal-to-noise ratio (SNR) information).

Ryu suggests the receiving apparatus may determine a type of video signal to be received based on channel estimation using the SNR information (see Para’s [0049] & [0053]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the retransmission which is associated with increasing a processing signal to noise ratio for the compressed transmission as disclosed in Nakamura in view of Yimaz to include information associated with the increased processing signal to noise ratio for the compressed transmission based on the teachings of Ryu who discloses a receiver receives signal-to-noise ratio (SNR) information in a received transmission because the motivation lies in Ryu for indicating the SNR information to the receiver for appropriately estimating the channel and determining a preferred type of signal to be received by the receiver based on the SNR information. 

Regarding Claims 11 and 24 the claims are directed towards a base station which performs the same claim features as the method in claim 3. Therefore claims 11 and 24 are rejected as obvious over the combination of Nakamura in view of Yimaz, and further in view of Ryu as in claim 3. 

4.	Claims 5, 12, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US (2013/0265973) in view of Khosravirad et al. US (2019/0173623).  

Regarding Claims 5 and 18 Nakamura discloses the user equipment and method of claims 1 and 14, wherein the one or more processors are further configured to: identify a failure to recover the compressed transmission after transmitting the retransmission, (see Fig. 16 i.e., in second row a number of retransmission attempts suggests a failure to recover the compressed transmission after transmitting the retransmission is identified & Fig. 19 i.e., third retransmission suggests a failure to recover the compressed transmission after transmitting the retransmission & Para’s [0132] i.e., suggests the potential that the signal will not be decoded correctly even if the mobile station device a2 transmits the clipped frequency during the retransmission, [0179], & [0201] i.e., repetition of retransmissions…each retransmission suggests a failure to recover the compressed transmission after transmitting the retransmission).

While Nakamura discloses identifying the failure to recover the compressed transmission after transmitting the retransmission based on a decoding failure (see Fig. 16 & Fig. 19 i.e., multiple retransmission attempts & Para’s [0091-0092] CRC used to determine if the signal is correctly decoded, [0132], [0179], & [0201])

Nakamura does not disclose the claim feature of and fall back to a hybrid automatic repeat request retransmission procedure based at least in part on the identifying. However the claim feature would be rendered obvious in view of Khosravirad et al. US (2019/0173623).  

Khosravirad discloses fall back to a hybrid automatic repeat request retransmission procedure based at least in part on a decoding failure and NACK feedback from the user device (see Para [0063])).

(Khosravirad suggests automatically switching to the appropriate HARQ communications mode for the retransmission of the same HARQ process for recovering the failed data transmission using HARQ, (see Para [0063])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the identifying the failure to recover the compressed transmission after transmitting the retransmission based on a decoding failure as disclosed in the teachings of Nakamura to fall back to a hybrid automatic repeat request retransmission procedure based on the teachings of Khosravirad who discloses falling back to a hybrid automatic repeat request retransmission procedure based at least in part on a decoding failure and NACK feedback from the user device because the motivation lies in Khosravirad for automatically switching to the appropriate HARQ communications mode for the retransmission of the same HARQ process for recovering the failed data transmission using HARQ. 

Regarding Claims 12 and 25, the claims are directed towards a base station which performs the same claim features as the method in claim 5. Therefore claims 12 and 25 are rejected as obvious over the combination of Nakamura in view of Khosravirad as in claim 5. 

5.	 Claims 6, 13, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US (2013/0265973) in view of Byun et al. US (2018/0287743).

Regarding Claims 6 and 19, Nakamura discloses the user equipment and method of claims 1 and 14, but does not disclose wherein the retransmission includes a power system information message (PSIM). However the claim feature would be rendered obvious in view of Byun et al. US (2018/0287743).

Byun discloses wherein the retransmission includes a power system information message (PSIM) (see Fig. 14 & Para’s [0126] i.e., Fig. 14 illustrates an example of the configuration of the DCI format for downlink retransmission & [0141] i.e., In Fig. 14, the configuration information may include the power setting information (DL PC) (i.e., “power system information message” (PSIM)) of the opportunistic retransmission by utilizing the redundant bits in the PCID and the MCS).

(Byun suggests the power setting of the downlink retransmission signal (DL PC) is indicated in the DCI configuration information for indicating the power setting of the retransmission (see Para [0141])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the retransmission disclosed in Nakamura to include a power system information message (PSIM) such as the power setting information included in the DCI configuration of the retransmission as disclosed in the teachings of Byun because the motivation lies in Byun that the power setting information of the retransmission signal is indicated in the DCI configuration information for indicating the power setting of the retransmission to the receiver. 

Regarding Claims 13 and 26 the claims are directed towards a base station which performs the same claim features as the method in claim 6. Therefore claims 13 and 26 are rejected as obvious over the combination of Nakamura in view of Byun as in claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461